Citation Nr: 0600955	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome to include right upper extremity neuropathy, 
tingling, and numbness claimed as the result of herbicide 
exposure.  

2.  Entitlement to service connection for left carpal tunnel 
syndrome to include left upper extremity neuropathy, 
tingling, and numbness claimed as the result of herbicide 
exposure.  

3.  Entitlement to service connection for restless leg 
syndrome claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from July 1968 to 
July 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied the above claims.  

In February 2005, a hearing was scheduled before the Board at 
the RO.  The veteran failed to appear for that hearing.  
Since he has not filed a timely request to reschedule the 
hearing or otherwise offered good cause for his failure to 
appear, his request for a hearing is considered withdrawn.  
No further request for a hearing before the Board should be 
allowed until and unless such a motion is approved by the 
Acting Veterans Law Judge originally scheduled to conduct the 
hearing in February 2005.  38 C.F.R. § 20.704(d).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection for right carpal 
tunnel syndrome, left carpal tunnel syndrome, and restless 
leg syndrome is warranted as the claimed disabilities were 
caused by his presumed herbicide exposure while stationed in 
the Republic of Vietnam.  

A June 1993 Army Reserve Chronological Statement of 
Retirement Points indicates that the veteran had periods of 
service with the Army Reserve from March 1977 until March 
1993.  It is unclear whether all available service medical 
records associated with such duty have been obtained.  The 
records received from the National Personnel Records Center 
only include reports of periodic examinations conducted in 
1980 and 1984.  The Board concludes additional attempts 
should be made to obtain the complete service medical 
records, and, until it is clear no additional records exist, 
it is premature to adjudicate the claims for service 
connection.  

In his October 2001 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that his upper 
and lower extremity disabilities had been treated by a Dr. 
Cleary between 1974 and 1980. He noted that Dr. Cleary had 
retired, and he provided the address for Dr. J. Christian 
Cook.  In November 2001, he indicated that his chart from 
Drs. Cleary and Cook had been sent to the VA medical facility 
in Akron.  Since VA treatment records are now computerized, 
the VA records in the file were printed from the computer, 
and the RO did not request or obtain hard copies of any 
documents in the veteran's VA medical file, such as private 
medical records he states he submitted to the VA medical 
facility.  This must be done, and, if the records are not 
available, the veteran must complete a release form 
authorizing VA to request the records.  He may also submit 
copies of these records himself to expedite matters.    

In his October 2001 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran also reported that his 
upper and lower extremity disabilities by Dennis Yee, M.D., 
since 1996. In November 2001, he indicated that he had 
completed a release of information for Dr. Yee with his 
claim, but there is none of record.  There are some treatment 
records from Dr. Yee dated from 2001 to 2003, but it is clear 
complete records are not in the file. The veteran must 
complete a release form authorizing VA to request the 
records.  He may also submit copies of these records himself 
to expedite matters.    



The veteran has reportedly undergone carpal tunnel surgery 
for both wrists, although the dates of the surgery have 
differed.  In the claims file is an operative report from 
Barberton Citizens Hospital for left wrist carpal tunnel 
surgery in June 1988.  There is no record of right wrist 
surgery, nor of any treatment the veteran was undergoing at 
the time that led to recommendation for surgery.  The veteran 
must complete a release form authorizing VA to request the 
records.  He may also submit copies of these records himself 
to expedite matters.    

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that it 
forward all available service medical 
records associated with the veteran's 
Army Reserve duty from March 1977 to 
March 1993.  If appropriate, requests 
should also be made to the veteran's 
Reserve unit(s) for records.  

2.  Request that copies of all VA 
clinical documentation arising from 
treatment of the veteran after October 
2004, not already of record, be forwarded 
for incorporation into the record.  Also, 
ask the VA medical facility in Akron for 
hard copies of any documents in the 
veteran's medical file concerning private 
treatment.  Specifically, he states he 
provided his chart from Drs. Cleary and 
Cook to the VA medical facility.

3.  Advise the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

Also, ask the veteran to complete 
releases authorizing VA to request his 
complete medical records from Dr. Yee, 
the facility where he underwent surgery 
for his right wrist, and any health care 
provider who treated him for his carpal 
tunnel syndrome prior to the 1988 surgery 
for the left wrist or the surgery for the 
right wrist.  Then, request that these 
health care providers forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not summaries.   

4.  If, and only if, copies of medical 
records from Drs. Cleary and Cook are not 
received from the VA medical facility in 
Akron, then ask the veteran to complete 
releases authorizing VA to request his 
complete medical records from these 
physicians. Then, request that these 
health care providers forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not summaries.   

5.  Then readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 



cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

